Title: To George Washington from Lund Washington, 17 December 1775
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon Decembr 17th 1775

Your Letter of 20th Novmbr I have recieve’d. I am uncertain whether the People got by Cleveland to Value his improvements made upon your Land, was appointed by the Court or not, but If I remember right they were swore by a single majestrate, he has a Certificate of the Valuation, (but whether an order of Court appointing them or not I forget) sworn to, I will enquire more particularly into it & If I find he has Err’d send him to the C[oun]ty Courts where in the Land lays, & get his wo[r]ck Recorded—he told me he had followed your Instructions in every particular, & had attended to the Act of Assembly, a Copy of which you gave him—I fear he has done wrong, I was not particular enough in examineg his Papers—but told him if he had done in all things According to his Instruction—t’was Well, take care of the Papers until your return, I have wrote to him to come down, that I may more particularly inquire into what he

has done—& will hereafter Inform you. Mr Thos Lawson several times applyed to me for a Sum of money you promise’d to pay at Wmsburg by Colo. Lewis on Ac[coun]t of Mr Robt Lawson £24.16.7—for Iron had in May 1774—& wrote me that you had once or twice appologised by letter for the disappointg him—I have paid him. I fear it will not be in my power to get any Money from Mr Adam—I mention’d in my last that Jennifer Adam, had made Deeds for his Land to you—I have not got his Negroe Fellow in Possession, the Fellow will not come to Virginia, What shall I do with him, had he not best be sold.
Gilbert Simpson has never sent to me this Fall—I wrote to him that I intended he should recieve the money for the Servt⟨s⟩ & that I would send the Indentures by the first safe opportun⟨i⟩ty—I expect to have an opportunity soon. Whether he has got the Mill to worck yet or not I cannot tell. Colo. Tayloe has not yet taken Colo. Mercers Bonds out of my hands—a yo[u]ng man that Mr Lawson sent here the other Day Ask’d if I had got a Letter from Colo. Tayloe lately, that he had wrote me, I have never Recieve’d it, therefore cannot tell why he does not send for the Bonds—A Mr Coomes liveg in Maryland near Snowdons Worcks writes to me desireg to know Who is to make him Deeds for the Land he Bought, that being done, he is ready to pay the purchase Money—I fear your absence will be an injury to Colo. Mercer—for it seems odd to me that, Colo. Tayloe does not take some steps to Collect the Bonds—Colo. Fairfaxes affairs are much in the same way—I have wrote to Willis & Peyton several times about it but to no purpose, Willis says he has no Business with the Collection, Peyton has never answer’d my Letters—Mr Bryan Fairfax is become a preacher he gave Publick Notice that on such a Day he shoud preach at his own House Accordingly on that Day, Many Asembled to hear him, but to their great Confusion & surprize he Advise’d them to return to the Boosom of that Church in which they had been brought up (The Church of England) for he had been at much panes in Examineg the Scriptures, & the different modes of Worshipg the Supreme being, which was now adopted by many, to the disgrace of Christianity, & that he found none so pure & undefiled as that prescribed by the Canons of the Church of England—you no doubt get the Virginia Papers in the Camp,

by them you will learn how our Army here come on in the Fightg way, beside the Ac[coun]ts contain’d in them, we have one jest come to hand, of a Party of Lord Dunmore⟨s⟩ men Attackg one hundred of our men that were intrenchd on this Side the Great Bridge, Dunmores Party were repulsd with the loss of 50 men kill’d & taken. It is said our Convention are to raise 4000 men, I suppose they will be raised out of the Minute Batalions, the Minute Men of this District are orderd to Wmsburg & I believe have March’d, Lord Dunmores Negroe Soldiers are, it is said, commanded by Scotchmen—proper Officers for Slaves, for they themselves Possess Slavish Principals—I think it woud be a good thing if several of the Privateers which we read of towards the Northward, were to come here, and take Lord Dunmore & his Squadron—or if the Congress were to send the Vessles now fitg out at Philadelphia.
Three or four of our Negroes are sick tho not dangerous, unless Silvia at the Mill is, the Dr seems to apprehend her Lungs is affected. Colo. Mason is getg Well & Intends to Wmsburg immediately after Christmas—nothing yet done towards a Battery upon Potowmack—it is to be hoped the great encouragement offer’d by our Convention for gund Powder (6/ pr lb. for all brought here for Six months) will shortly bring enough of that now so necessary article in to this collony. I hope by this time Mrs Washington is with you—my Best Respects to her—Custis & Lady and am Dr Sir your very Affectionate & Humble Servt

Lund Washington


P.S. Sears is here still I suppose he will finish next week he is paintg the new Room & dineg Room & then he has a picture frame to make which Mrs Washington directd him about Knowles is not recover’d of the hurt mention’d in my last—have alterd the Wash house & are now at worck upon it.

